Citation Nr: 1425405	
Decision Date: 06/05/14    Archive Date: 06/16/14

DOCKET NO.  08-27 842	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUES

1. Entitlement to an evaluation in excess of 40 percent for loss of extension, left knee, status post meniscal tear. 

2. Entitlement to an evaluation in excess of 10 percent prior to November 28, 2011, and in excess of 30 percent thereafter, for status post left knee meniscal tear. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

H. Hoeft, Counsel



INTRODUCTION

The Veteran served on active duty from September 1985 to May 1988, and from February 2003 to June 2003. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from July 2007 and October 2007 rating decisions by the Department of Veterans' Affairs (VA) Regional Office (RO) in Boston, Massachusetts.  

Historically, the July 2007 and October 2007 rating decisions continued a 10 percent disability for service-connected status post left knee meniscal tear repair.  The Veteran submitted a notice of disagreement in March 2008; a statement of the case was issued in September 2008; and the Veteran submitted a timely substantive appeal thereafter.  In January 2011, the Board remanded the claim in order to provide the Veteran with a VA knee examination to determine the current nature and severity of the status post left meniscal tear repair.  That examination was conducted in December 2011.  In March 2012, the RO increased the Veteran's disability rating for status post left meniscal tear repair (under Diagnostic Code 5263) to from 10 percent to 30 percent disabling, effective November 28, 2011.  In May 2012, the RO granted a separate 40 percent rating (under Diagnostic Code 5262) for loss of extension of the left knee.  These ratings are all under the Board's appellate jurisdiction, as the Veteran has not expressed satisfaction or limited his appeal, and they are not the highest available ratings. See AB v. Brown, 6 Vet. App. 35, 39 (1993).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.



REMAND

The Veteran seeks higher evaluations for his service-connected left knee disability.  

After a thorough review of the Veteran's claims folder, the Board has determined that additional development is necessary prior to the adjudication of this claim. 

Specifically, the Veteran's Virtual VA (VBMS) claims file reflects that outstanding records of VA treatment exist, but have not yet been added to either the Virtual VA claims file, or the paper claims file.  In this regard, a May 2013 rating decision pertaining to the right knee, references VA treatment records from the VAMC in Boston (dated from August 2011 to August 2013) and from the VAMC in Bedford (dated from May 2010 to April 2013), as having been "electronically reviewed."  The Board notes that the VBMS claims file contains several treatment records dated in early 2011 (from the Bedford VAMC), which relate to left knee treatment and further indicate that the Veteran was being referred to physical therapy by his orthopedic physician; however, exclusive of those records, the most recent VA treatment records contained in either the claims file(s) are dated in 2009, more than 5 years ago. 

The Board notes that VA has a duty to obtain all outstanding identified VA treatment records as such records are constructively in the possession of VA adjudicators during the consideration of a claim. See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  On remand, attempts should be made to obtain VA treatment records date from April 2009 to the present, and associate such with the Veteran's claims file. 


Accordingly, the case is REMANDED for the following action:

1. Obtain and associate with the claims file and/or with Virtual VA/VBMS any outstanding VA treatment records since April 2009 that are pertinent to the claim on appeal. 

2. Then, readjudicate the appeal.  If any of the benefits sought remains denied, issue a supplemental statement of the case and return the case to the Board.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



